     Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 1 of 12



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
JANE DOE                      :        Civ. No. 3:18CV01322(KAD)
                              :
v.                            :
                              :
TOWN OF GREENWICH, et al.     :        June 25, 2020
                              :
------------------------------x

     RULING ON MOTIONS TO QUASH AND FOR PROTECTIVE ORDERS BY
        THOMAS PHILIP, MICHAEL DEANGELO, AND SETH POTTER
                  (Docs. #220, #221, and #222)

     Third party witnesses Thomas Philip, Michael DeAngelo, and

Seth Potter have each filed a motion to quash the subpoena

directed to him, and for a protective order. See Doc. #220

(Motion filed by Thomas Philip); Doc. #221 (Motion filed by

Michael DeAngelo); Doc. #222 (Motion filed by Seth Potter). The

subpoenas, which seek both deposition testimony and document

production, were served by plaintiff Jane Doe (“plaintiff” or

“Doe”). For the reasons set forth herein, Thomas Philip’s Motion

to Quash and for a Protective Order [Doc. #220] is GRANTED, in

part, and DENIED, in part; Michael DeAngelo’s Motion to Quash

and for a Protective Order [Doc. #221] is GRANTED, in part, and

DENIED, in part; and Seth Potter’s Motion to Quash and for a

Protective Order [Doc. #222] is GRANTED. 1


1 The relevant factual background of this matter is well-known to
the parties and documented in the Court’s prior rulings. The
Court thus declines to repeat it here.
                                   1
     Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 2 of 12



I.   Legal Standard

     Pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, “[t]he court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense, including ... forbidding

the disclosure or discovery[.]” Fed. R. Civ. P. 26(c)(1)(A).

“Rule 26(c) confers broad discretion on the trial court to

decide when a protective order is appropriate and what degree of

protection is required.” Seattle Times Co. v. Rhinehart, 467

U.S. 20, 36 (1984).

     “Pursuant to Rule 45 [of the Federal Rules of Civil

Procedure], any party may serve a subpoena commanding a non-

party to produce designated documents.” Crespo v. Beauton, No.

3:15CV00412(WWE)(WIG), 2016 WL 259637, at *2 (D. Conn. Jan. 21,

2016) (citation and quotation marks omitted). Rule 45 also

permits a party to “serve a subpoena commanding a nonparty ‘to

attend and testify[.]’” Weinstein v. Univ. of Conn., No.

3:11CV01906(WWE), 2012 WL 3443340, at *2 (D. Conn. Aug. 15,

2012) (quoting Fed. R. Civ. P. 45(a)(1)(A)(iii)). “[S]ubpoenas

issued under Rule 45 are subject to the relevance requirement of

Rule 26(b)(1), which provides that parties may obtain discovery

regarding any nonprivileged matter that is relevant to any

party’s claim or defense.” Malibu Media, LLC v. Doe, No.



                                   2
     Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 3 of 12



15CV03147(AJN), 2016 WL 5478433, at *2 (S.D.N.Y. Sept. 29, 2016)

(citations and quotation marks omitted).

     Pursuant to the Federal Rules of Civil Procedure, “a Court

must quash or modify a subpoena issued to a non-party that ...

‘(iii) requires disclosure of privileged or other protected

matter, if no exception or waiver applies; or (iv) subjects a

person to undue burden.’” Stancuna v. Iovene, No.

3:08CV00030(JBA), 2016 WL 11589754, at *2 (D. Conn. Oct. 31,

2016) (quoting Fed. R. Civ. P. 45(d)(3)(A)). “The burden of

persuasion in a motion to quash a subpoena is borne by the

movant.” Travelers Indem. Co. v. Metro. Life Ins. Co., 228

F.R.D. 111, 113 (D. Conn. 2005) (citations omitted). “Once the

party issuing the subpoena has demonstrated the relevance of the

requested documents, the party seeking to quash the subpoena

bears the burden of demonstrating that the subpoena is

overbroad, duplicative, or unduly burdensome.” Libaire v.

Kaplan, 760 F. Supp. 2d 288, 291 (E.D.N.Y. 2011) (citation and

quotation marks omitted). “Whether a subpoena imposes an undue

burden depends on such factors as relevance, the need of the

party for the documents, the breadth of the document request,

the time period covered by it, the particularity with which the

documents are described and the burden imposed.” Jackson v.

AFSCME Local 196, 246 F.R.D. 410, 412 (D. Conn. 2007) (citation

and quotation marks omitted).

                                   3
      Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 4 of 12



II.   Discussion

      The Court addresses each motion below.

      A. Thomas Philip and Michael DeAngelo’s Motions to Quash or
         for Protective Orders (Docs. #220 and #221)

      Thomas Philip, headmaster of Brunswick School, and Michael

DeAngelo, Director of Safety and Security at Brunswick School

have each filed a motion to quash the subpoena served on him by

plaintiff, or in the alternative for a protective order. [Docs.

#220 and #221]. As required by Rule 26, the Court begins its

analysis with the question of relevance: Is the information

sought in the depositions of Thomas Philip and Michael DeAngelo,

and in Schedule A to the subpoenas, relevant to any claim or

defense in this case? “In response to a motion to quash a

subpoena, the party issuing the subpoena must demonstrate that

the information sought is relevant and material to the

allegations and claims at issue in the proceedings.” Libaire,

760 F. Supp. 2d at 291 (citation and quotation marks omitted).

      The Court has reviewed the briefing on the pending motion; 2

the operative complaint; Judge Dooley’s ruling on the

defendants’ motion to dismiss; the other pending motions; and

numerous other documents in the docket. The undersigned has been


2 Plaintiff filed oppositions to the motions filed by Thomas
Philip, Michael DeAngelo, and Seth Potter. See Docs. #229, #235,
and #236. Thomas Philip, Michael DeAngelo, and Seth Potter each
filed a reply memorandum in support of his motion. See Docs.
#245, #246, and #247.
                                    4
     Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 5 of 12



addressing discovery disputes in this case since May 2019. See

Doc. #78 (Judge Dooley’s first discovery referral to the

undersigned); Docs. #102, #117, #153, #154, #167, #173, #213

(discovery rulings entered by the undersigned). The Court is

thoroughly familiar with the contours of this case.

     Plaintiff’s remaining claim is an equal protection claim

under Myers v. County of Orange, 157 F.3d 66 (2d Cir. 1998). See

Doc. #115 at 8-10. Plaintiff asserts this claim under the theory

that her equal protection rights were violated by an alleged

policy or practice of collusion between Brunswick School and the

Greenwich Police Department (“GPD”). See id. 3


3 Mr. Philip asserts in his reply memorandum that “Plaintiff’s
Concession That Her Case Is Not About ‘Collusion’ Renders Any
Discovery From Brunswick’s Employees and/or Mr. Philip
Unwarranted.” Doc. #245 at 2. Michael DeAngelo and Seth Potter
make similar arguments in their reply briefs submitted to the
Court. See Doc. #246 at 2; Doc. #247 at 2. These assertions are
based on plaintiff’s memorandum in connection with another
discovery dispute, in which plaintiff wrote: “Plaintiff’s claim
is violation of the Equal Protection clause of the Constitution,
not collusion.” Doc. #240 at 8. The Court does not agree that
this statement alters the relevant claim in this case. The claim
asserted in the Operative Complaint, and discussed by Judge
Dooley in her ruling on the motion to dismiss, is a violation of
plaintiff’s Equal Protection rights, see Doc. #115 at 9-10,
brought under the theory that there exists a policy of collusion
between Brunswick and GPD that led to the violation. See Doc.
#115 at 8-10; see also Doc. #115 at 8 (Plaintiff “asserts that
that the policy ‘deprived her of the right to be treated the
same as other victims of criminal assaults in the police
investigation of her complaint’, and that it serves no
legitimate governmental interest.”) (sic)). The GPD’s alleged
informal policy of treating complaints against Brunswick
students differently than complaints against others, and the
allegations of collusion between Brunswick and the GPD to
                                   5
     Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 6 of 12



     i.   Subpoenas Duces Tecum

     Plaintiff seeks a variety of documents from Mr. Philip and

Mr. DeAngelo. Mr. Philip and Mr. DeAngelo move to quash

generally on the grounds that the subpoenas are overly broad,

unduly burdensome, and seek irrelevant information.

     In her objection to Mr. Philip’s Motion to Quash, plaintiff

asserts that GPD “Chief Heavy testified to contacts with [Mr.]

Philip.” Doc. #229 at 7. Plaintiff attaches to her opposition

deposition testimony from Chief Heavy, in which he describes

interactions he had with Mr. Philip at the GPD station regarding

a case involving a Brunswick student. See Doc. #229-4.

Similarly, in her opposition to Mr. DeAngelo’s motion, plaintiff

asserts that “Michael DeAngelo admitted in his affidavit to

communications with the GPD about the Doe/Roe investigation, and

[Sergeant] Reeves admitted to speaking with DeAngelo.” Doc. #235

at 7. The Court has reviewed Mr. DeAngelo’s affidavit, as well

as the provided portion of Sergeant Reeves’ deposition, in which

he discusses Mr. DeAngelo’s interactions with GPD regarding the

Doe investigation. See Doc. #221-11; Doc. #229-5.

     Considering this and all of the other available

information, the Court concludes that the requests set forth in

items 1, 2, 4, 5, and 6, in Schedule A of the subpoenas served



further this policy, remain relevant to plaintiff’s Equal
Protection Claim.
                                   6
     Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 7 of 12



on Mr. Philip and Mr. DeAngelo do not seek materials relevant to

the remaining claim in this case. 4 Accordingly, those materials

need not be produced. Additionally, as written, items 7, 8, and

9, are overly broad. The Court therefore narrows these requests

to the following relevant information: All documents reflecting

communications with the Greenwich Police Department regarding

police inquiries into the assaults allegedly committed by

Brunswick students in Fall 2014. The Court concludes that

Schedule A, item 3 of the subpoena seeks relevant information.

The Court further concludes that requiring Mr. Philip and Mr.

DeAngelo to respond to the narrowed subpoena duces tecum does

not impose an undue burden on either deponent.

     ii.   Deposition Testimony

     Plaintiff seeks to depose Mr. Philip regarding “[t]he

police investigation of matters described in the complaint in

this matter.” Doc. #220-3 at 2. Plaintiff seeks to depose Mr.

DeAngelo regarding “[t]he allegations in this complaint[.]” Doc.

#221-9 at 2. As previously discussed, plaintiff asserts, and

presents evidence in support of her assertion, that Mr. Philip

has interacted with the GPD, including physically appearing at

the police station in connection with another investigation



4 Schedule A to the Michael DeAngelo subpoena and Schedule A to
the Thomas Philip subpoena are identical. Compare Doc. #220-3 at
5-6, with Doc. #221-9 at 5.
                                   7
     Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 8 of 12



involving a Brunswick student. See Doc. #229 at 7; Doc. #229-4.

Additionally, plaintiff asserts, and presents evidence in

support of her assertion, that Mr. DeAngelo spoke with GPD

specifically regarding the Jane Doe investigation. See Doc. #235

at 7; see also Doc. #221-11; Doc. #229-5. These interactions

between Mr. Philip and Mr. DeAngelo with GPD regarding the Jane

Doe investigation and/or other investigations involving

Brunswick students support allowing these depositions to

proceed. The Court also notes that the positions of these two

individuals with Brunswick School -– headmaster and director of

safety and security –- weigh strongly in favor of permitting

their depositions.

     The Court finds that plaintiff has established the

relevance of the testimony of Mr. Philip and Mr. DeAngelo, such

that their depositions are appropriate discovery. The Court

further finds that permitting the plaintiff to conduct these

depositions, which are limited by the terms of the Federal Rules

to one business day each, during a time when school is not in

session, does not impose an undue burden on these deponents.

     Accordingly, Mr. Philip’s Motion to Quash (Doc. #220) is

GRANTED, in part, and DENIED, in part, and Mr. DeAngelo’s Motion

to Quash (Doc. #221) is GRANTED, in part, and DENIED, in part.

Specifically, each motion to quash is GRANTED as to items 1, 2,

4, 5, and 6 of Schedule A to the subpoenas; GRANTED, IN PART, as

                                   8
     Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 9 of 12



to items 7, 8, and 9 of Schedule A to the subpoenas; and DENIED

as to item 3 of Schedule A to the subpoenas. The motions to

quash are DENIED as to deposition testimony.

     Plaintiff may depose Mr. Philip and Mr. DeAngelo prior to

the deposition deadline. Mr. Philip and Mr. DeAngelo shall each

produce the documents requested in Schedule A, item 3, and in

the Court’s narrowed version of items 7, 8, and 9, set out

above.

     B. Seth Potter’s Motion to Quash or for Protective Order
        (Doc. #222)

     Seth Potter, a teacher at Brunswick School, has filed a

motion to quash, or in the alternative, for protective order.

[Doc. #222]. Plaintiff seeks to depose Mr. Potter regarding “the

police investigation of matters described in the complaint in

this matter.” Doc. #222-3 at 2. Schedule A to the subpoena seeks

documents concerning Mr. Potter’s communications with Peter Roe

or the Roe family about the “police investigation of Peter Roe

regarding his actions at a party which occurred in June 2016

(the “Pool Party”)[]” and “documents concerning or reflecting

communications with anyone associated with Brunswick School.”

Doc. #222-3 at 5. The Court finds that plaintiff has not

established the relevance of these inquiries. Furthermore, even

if plaintiff had established relevance, the Court finds that

allowing the deposition and document production would subject


                                   9
     Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 10 of 12



Mr. Potter to an undue burden, in light of his at best tenuous

connection to the claim in this case. See Jackson, 246 F.R.D. at

412; Fed. R. Civ. P. 45(d)(3)(A)(iv). Plaintiff has failed to

identify any meaningful connection between Mr. Potter and the

GPD, or to show that Mr. Potter would have knowledge of any

alleged policy or practice of collusion between Brunswick and

the GPD. Accordingly, Mr. Potter’s Motion to Quash or for

Protective Order is GRANTED.

          C. Documents to be Used at the Depositions

     Thomas Philip requests that “if the Court orders any

deposition, it preclude Plaintiff from using documents it

produced to Brunswick because Plaintiff forced Brunswick to

destroy those documents.” Doc. #220-1 at 11. Michael DeAngelo

makes the same request in his motion. See Doc. #221-1 at 9. This

dispute appears to arise out of the settlement agreement entered

into by Jane Doe and Brunswick School in the related state court

case. Neither Mr. Philip nor Mr. DeAngelo was a party to the

state court case. See Doc. #229-7 at 1-2 (providing documents

filed in the state court case). Neither Mr. Philip nor Mr.

DeAngelo was allegedly forced to destroy any documents he

received in discovery in the state case. Even if this issue --

which appears to relate more to the ongoing difficulties among

counsel than to the merits of the legal issue before the Court

-- might bear on discovery of Brunswick itself, it is simply

                                   10
      Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 11 of 12



irrelevant to discovery of these two individuals.

      Mr. Philip and Mr. DeAngelo next request that plaintiff

provide them with any documents to be used at the depositions 21

days in advance. See Docs. #220-1 at 11; #221-1 at 9. In support

of this argument, they assert that Judge Dooley required

plaintiff’s counsel to provide Peter Roe with copies of all

documents she intended to use in his deposition 17 days in

advance. See Doc. #220-1 at 11; Doc. #221-1 at 9. 5 Neither Mr.

Philip nor Mr. DeAngelo cites any law in support of this demand,

and the Court can find none. Cf. 7 Moore’s Federal Practice

§30.22(3) (Matthew Bender 3d ed. 2017) (observing that “[p]re-

deposition production of documents to the deponent” is not

required, and in fact can undermine the goals of discovery).

Accordingly, the Court DENIES this aspect of Mr. Philip’s and

Mr. DeAngelo’s motions.

IV.   Conclusion

      For the reasons stated herein, Thomas Philip’s Motion to

Quash and for a Protective Order [Doc. #220] is GRANTED, in

part, and DENIED, in part; Michael DeAngelo’s Motion to Quash

and for a Protective Order [Doc. #221] is GRANTED, in part, and




5 While the parties appear to agree that this Order was made by
Judge Dooley, see Doc. #195 at 1, the Court has not located the
Order in the docket, and no party has provided any details
regarding the basis for that Order to the undersigned.
                                    11
     Case 3:18-cv-01322-KAD Document 256 Filed 06/25/20 Page 12 of 12



DENIED, in part; and Seth Potter’s Motion to Quash and for a

Protective Order [Doc. #222] is GRANTED.

     The Court reminds the parties of the deposition deadline of

July 17, 2020. See Doc. #210. The Court does not anticipate

granting further extensions. See Doc. #226 (“Plaintiff is

advised that the July 17, 2020, deadline for the completion of

depositions will not be extended.”). Accordingly, counsel should

immediately confer to set dates for these depositions. The dates

shall be agreed upon on or before July 3, 2020, and the

depositions must be conducted on or before July 17, 2020.

     It is so ordered. Dated at New Haven, Connecticut, this

25th day of June, 2020.

                                       /s/
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                                   12
